UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-4101



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JERRY J. RHODES, a/k/a Teddy Levern Austin,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CR-99-27)


Submitted:   August 18, 2000                 Decided:   August 31, 2000


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. J. Rene Josey, United States Attorney,
Stacey D. Haynes, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Following his guilty plea to one count of possession with

intent to distribute cocaine base (21 U.S.C.A. § 841(a)(1) (West

1999)), and one count of felon in possession of a firearm (21

U.S.C.A. § 922(g) (West 2000)), Jerry J. Rhodes was sentenced to

concurrent sixty-month prison terms. Rhodes appeals, claiming that

the district court erred by adding one point to his criminal his-

tory score pursuant to U.S. Sentencing Guidelines Manual § 4A1.1(e)

(1998).   We find no merit to his claim.   Consequently, we affirm

Rhodes’ conviction and sentence.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2